Townsend, J.
1. “Drunkenness shall not be an excuse for any crime or misdemeanor, unless such drunkenness was occasioned by the fraud, artifice, or contrivance of another person for the purpose of having á crime perpetrated.” Code, § 26-403. There being evidence from which the jury might have found that the defendants did not appear drunk at the time the crime was committed, and other evidence to the effect that their intoxication was voluntary, if they were intoxicated, such intoxication is no defense.
2. The evidence supports the verdict, and it had the approval of the trial court. No error of law appearing, the verdict will not be disturbed by this court.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.

J. Roy Merritt, A. G. Liles, for plaintiffs in error.
Hope D. Stark, Solicitor-General, contra.